                            Case 2:14-cr-00688-AM Document 930 Filed 01/15/19 Page 1 of 25
                                                                                                                                                FIL;ED:
-   AD   243 (Rev. 01/IS)
                                                DR1CVOOO4                                                                                   JAN f           oi
                                 MOTION UThDER 28 U.S.C.        §   2255 TO VACATE,                   SETASE, OBCORRECT
                                                                                                                                       CLERK,   U.S.   thSAR?QT CLERK
                                              SENTENCE BY A PERSON N FEDERAL CUSTODY                                                   WESTERN DSTRCT              AS


    United States District Court                                                District                                                                     9UTY.
    Name (under which you were convicted):                                                                            Docket or Case No.:
                            S+ov
    Place ofConfnement:L);4Q4 S++e-s
                                              Mjvipz..
                                                                                   o.r'/              Prisoner No.:
     Morj
       STATS
    UNITED
                                 P.o. t
                                 OF AMaRICA
                                                ao     P'           rcf) ky                 ,ç                    .3 7 ci t.          3 5Q
                                                                                                  Movant (include name under which convicted)
                                                                      V.


                                                                           MOTION
                                                                                                                              /

         1.     (a) Name and location
                            SW1es
                                             of court which entered the judgment of conviction you are challenging:
                                             ,-cc--     Cc\-          4!c'r                      cecv            *-f              TS
                             ,    t,so"
                (b)Criminaldocketorcasenumber(ifyouknow):                                        9,       j,-   Oo(.8R'ANt                  L3)

         2.     (a) Date of the judgment of conviction (if you know):                       jovtJcxr1             .           31
                (b) Da      of sentencing:                  iior'.j
                                                                           !1
                                                                                       C)


         3.     Length of sentence:                              9    (3


         4.   'Nature of crime (all counts):



                                                                                                                      USC              1%4)
         5.     (a) What was your plea? (Check one)
                       (1) Not guilty                           (2) Guilty                                 (3) Nob contendere (no contest)


                (b)   If you entered a guiltyplea to one count or indictment, and a not guilty plea to another count or
                what did you plead guilty to and what did you plead not guilty to?




         6.    If you want to inal, what Idnd ofal did you have? (Check one)                                    JUT               Judge only


         7.    Did you tesin' at a pretrial hearing, trial, or post-trial hearing?                       Yes                      No


         8.    Did you appeal fromthejudgmentofconviction?                                 Yes                   No
                         Case 2:14-cr-00688-AM Document 930 Filed 01/15/19 Page 2 of 25


                                                                                                                            Page 3
A0   243 (Rev. 01/15)



      9.    If you did appeal, answer the following:
            (a) Name of court:
            (b) Docket or case number       (If   you know):
            (c) Result:
            (d) Date of result (if you know):
            (e) Citation to the case (if you know):
            (f) Grounds raised:




                                                                      rii;


                                                                                                Yes               No
            (g) Did you file a petition for certiorari in the United States Supi-eme Court?           L]
                  If "Yes," answer the following:
                  (1) Docket or case number (if you know):
                  (2k)   Result:
                                                                              4'14
                     3) Date of result (if you know):
                  (4) Citation to the case (if you know):




     10.    Other than the direct appeals listed above, have you previously filed any other motions, petitions, or applications,
            concemin this jud,ent of conviction in any court?
             Yes           No

     11.    If your answer to Question      10   was "Yes," give the following information:
            (a) (1) Name of court:
                 (2) Docket or case number (if you know):
                 (3) Date offihing (if you know):


               (4)       Nature of the proceeding:
               (5)       Grounds raised:
                     Case 2:14-cr-00688-AM Document 930 Filed 01/15/19 Page 3 of 25




              (6) Did you receive a hearing where evidence was given on your motion, petition, or application?
                        Yes            NoD
              (7) Result:
              (8)    Date of result (if you know):
       (b)    If you filed any second motion, petition, or application, give the same information:
              (1) Name of court:
              (2)   Docket of case number (if you know):
              (3)Dateoffihing(ifyouknow):
             (4) Nature of the proceeding:
             (5)    Grounds raised:




                                                            /V//+




             (6) Did you receive a heating where evidence was given on your motion, petition, or application?
                        Yes           No
             (7)    Result
             (8)    Date of result (if you know):
                                                                   ii-
      (c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your motion petition
      or application7
             (1)    First petition          Yes            No
             (2)    Second petition         Yes   El       No   El         ''/11-
      (d)    If you did not appeal from the action on any motion petition or application, explam bnefiy why you did not

      Mct4                                                                                  JO_                       O
                                                     tc4        v\   Mc,3rwv\      UvO(ec

12.   For this motion, state every ground on which you claim that you are being held in violation of the Constitution,
      laws, or Ireaties of the United States. Attach additional pages if you have more than four grounds. State the facts
      supporting each groimd
                        Case 2:14-cr-00688-AM Document 930 Filed 01/15/19 Page 4 of 25


                                                                                                                            Page 5
AO 243   (Rev. 01115)


GRO1J1'DOlUE:                                Pct         C-cck. ('1.O2                          olty               oLovi44
ht'               iurdr          '       utde USC. .. I1 ( 1). 19 i
                                                     I
                                                                            +i                 Ls          vifc.
                                                                                                           f)cof)'er            L:c4
          (a.) Supporting facts (Do not argue or cite law. Just state the specitic facts that support your !laim):




                                                                --                 c4c bce,




          (b) Direct Appeal              of Ground One:
               (I) If you appealed from the judgment of conviction, did you raise this issue?
                       Yes            No
               (2) if you did not raise this issue in your direct appeal, explain why:
                                                              ODv\       -'fC,i--        tV        k)   ¶c"en      tOO c1   .4S      Lc

               Mcfr+                 C,y\                  Posb
          (c) Post-Con-viction Proceedings:


                           Yes                  No
                (2)     if you answer to Question (cXl) is "Yes," state:
               Type of motion or petition:
               Name and location of the court where the motion or petition was ified:
                                                                     /V/g
               Docket or case number (if you know):
               Date of the court's decision:
               Result (attach        a   copy of the court's opinion or order. if available):



                (3) Did you receive a hearing on your motion, petition, or application?
                      Ye             No
               (4) Did you appeal from the denial of your motion, petition, or application?
                           Yes]                 NoD
               (5)      if your answer to Question (c)(4) is 'Yes'        did you raise the issue in the appeal?

                           Yes                  No
                          Case 2:14-cr-00688-AM Document 930 Filed 01/15/19 Page 5 of 25


                                                                                                                             Page 6
A0243-(Rev. 01/15)

                 (6)    If your answer to Question <c)(4)   is "Yes," state:

                 Name and location of the court where the appeal was filed:


                 Docket or case numher (if you know):
                 Date of the court's decision:
                 Result (attach a copy of the court's opinion or order, if
                                                                           available):




                                                                                      explain why you did not appeal or raise this
                 (7)    If your answer to Question (c)(4) or Question (c)(5) is "No,'
                                                                        -
                 issue:




                                                                                 dure. fh (Jkr.              nl-i,v
 GROUND TWO:
  rtx.e.S.  4oc
         (a) Supporting
                            :1

                        facts
                                 OthPS
                                                          Cc'r\                   -ncckii, T'cu't 'vic1 C-0k II,O,
                              (Do n& a.rkue or cite law. Just state the specific facts that
                                                                                            support your claim.):




          (b) Direct Appeal of Ground Two:
                                                                               raise       this issue?
                  (I) If you appealed from the judgment of conviction, did you
                             YesD            No
                                                                                                         -




                  (2)     If you did not raise this issue in your direct appeal, explain why:
                                                                            '4-ovcA                           oc       ke*
                  Cotv             of     cç.ç                                           a-I--


                   cojec,                 °    4o'                   dc
          (c.)    Post-Conviction Proceedings:
                  (1) Did you raise this issue in any post-conviction
                                                                      motion, petition, or applicatiom?

                             Yes             No
                           Case 2:14-cr-00688-AM Document 930 Filed 01/15/19 Page 6 of 25


                                                                                                                                 Page 7
AO 243 (Rev.   W/]   5)


                (2)       If you answer to Question (c)(l)   s "Yes," state:

                Tyke of motion or petition:
                                                                 or petition was flied:
                Name and. location of the court where the motion


                Docket or case number (if you Imow):
                Date of the court's decision:
                Result (attach a copy of the court's opinion or order,
                                                                       if available):



                (3) Did you receive a hearing on your motion,
                                                              petition, or application?

                             Yes            No
                                                                               or application?
                (4)  Did you appeal from the denial of your motion, petition,




                              ------
                         Yes           No                                      4//If
                                                                 did you raise the issue in the appeal?
                 (5) If your answer to Question (c)(4) is "Yes,"
                                                                                   -.
                         Yes           No
                 (6) If your answer to Question (c)(4) is "Yes," state:
                                                                    filed:
                Name and location of the court where the appeal was


                 Docket or case number (if you know):
                 Date of the court's decision:
                 Result (attach a copy of the court's opinion or order,
                                                                        if available):



                                                                                  is "No," explain why you did not appeal or raise this
                 (7)       If your answer to Question (c)(4) or Question (c)(5)
                 issue:



                                                     -




  GROUND TKREE                                               /tJ M-

           (a) Suppprting facts (Do not argue or cite law.
                                                           Just state the specific facts that support your claim.):
          Case 2:14-cr-00688-AM Document 930 Filed 01/15/19 Page 7 of 25




(b) Direct Appeal of Ground Three:
   (1)   If you appealed from the jud.nent of conviction, did you raise this issue?
            Yes            No
   (2) If you did not raise this issue in your direct appnil, explain why:




(c) Post-Conviction Proceedings:
   (1) Did you raise this issue in any post-conviction motion, petition, or application?
            Yes            No
   (2) If you'answer to Question (c)(l) is "Yes," state:
   Type of motion or petition:
   Name and location of the court wherethe motion or petition was fried:


   Docket or case number (if you know):
   Date of the court's decision:
   Result (attach a cony of the court's opinion or order, if available):



   (3) Did you recetve a hearing on your motion, petition, or application?
            .Yesj          NoD
   (4) Did you appeal from the denial of your motion, petition, or application?,
            Yes            NoEl
   (5)   If your answer to Question (c)(4) is "Yes," did you raise the issue in the appeal?
            YesEl          NoEl


   (6) If your answer to Question (c)(4) is "Yes," state:
   Name and location of the court where the anDeal was filed:


   Docket or case number (if you know):
   Date of the court's decision:
   Result (attacha copy of the court's opinion or order, if available):
              Case 2:14-cr-00688-AM Document 930 Filed 01/15/19 Page 8 of 25




GROUND FOuR:


    (a) Supporting facts (Do not argue or cite law, Just si:ate the specific facts that support
                                                                                                your claim.):




    (b) Direct Appeal of Ground Four:'
                                                                   dinou raise this issue?
                 Yes             No
        (2)   If you did not raise this issue in your direct appeal, explain why:



    (c) Post-Conviction Proceedings:
        (1) Did you raise this issue in any post-conviction motion petition, or application?
                 Yes             No



       (2)    If you answer to Question (c)(l) is "'Yes," state:
       Type of motion or petition:
       Name and location of the court where the motion or petition was filed:


       Docket or case number (if you know):
       Date of the court's decision:
       Result (attach a copy of the court's opinion or order, if available):
                               Case 2:14-cr-00688-AM Document 930 Filed 01/15/19 Page 9 of 25


                                                                                                                                    Pa.gelO
        A0243   (Rev. 01/15)


                       (3) Did you receive a hearing on your motion, petition, or application?
                                  Yes            -Nob
                       (4)     Did you appeal from the denial of your motion, petition, or application?
                                  Yes             NoD
                       (5) If your answer to Question (c)(4) is "Yes," did you raise the issue in the appeal?
                                  YesDI          NoD
                       (6)     If your answer to Question (c)(4)   is "Yes," state:        .,:




                       Name and location of the court where the appeal was filed:


                       Docket or case number (if you larow):
                       Date of the court's decision:
                       Result (attach a copy of the court's opinion or order, if available):



                       (7)     If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this.
                       issue:                .




                                                                        /V//

-_-_._L_43__eeanyground in this motion that you have not preously presented in some federal court? If so, which
                  ground or grounds have not been presented, and state your reasons for not presenting them:



                    No            S                  c1        ç-A           'yctc     ev\ rck\eCt                    A-

                       Ov(



         14.     Do you have any motion, petition, or appeal now pending (filed and not decided yet) in any court for the
                 you are challenging?         Yes      []      No
                 If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the
                 issues raised.



                                                                             N/4
                      Case 2:14-cr-00688-AM Document 930 Filed 01/15/19 Page 10 of 25


                                                                                                                           Page   11

AO 243 (Rev: 01115)
  15.       Gfve the name and address,   if known, of each   attorney who represented you in.the following stages of the
            you are challenging:
            (a) At the preliininaiy hearing:
                                                             d,vrI         vôiJ
            (b) At the arraignment and plea:
                                                                       tLV\c'.J)

            (c) At the trial:


            (d) At sentencing:


            (e) On appeal:


            (f) In any pdst- conviction proceeding:

                                                                           proceeding:
            (g) On appeal from any ruling against you in a post-conviction




                                                                              more than one indictment, in the same court
  16.       Were you sentehced on more than one court of an indictment, or on
            and at the same time?         Yes      []    No

                                                                                       for the judgment that you are
  17.       f)o you have any future sentence to serve after you complete the sentence
            .chaikuging?             Yes [I]         No [

            (a) If so, give name and location of court that imposed the other
                                                                              sentence you will serve in the future:




            (b) Give the date the other sentence was imposed:
            (c) Give the length of the other sentence:
            (d) Halve you filed, or do you plan to file, any motion, petition,
                                                                               or application that challenges the judgment or

            sentence to be served in the future?             Yes            No


                                                                                  final over one year ago, you must explain
  18.       TIMELINESS OF MOTION: If your judgment of conviction.becam
                                                                                2255 does not bar your motion.*
            why the one-year statute of limitations as contained in 28 U.S.C. §
                                 \A)&t         vA-cc1                oJcc'j U                        +\\        A41'4-M

        I         be5           oiccA     .&    '-      v\Et         u4- Ov\O         I   c   Ct
           Case 2:14-cr-00688-AM Document 930 Filed 01/15/19 Page 11 of 25




* The Antiterrorism and Effective Death Penalty'Act of 1996 ("kEDPA") as contained in 28 U.S.C. § 2255,
paragraph 6, provides in part that:
   A one-year period of limitation shall apply to a motion under this section. The limitation period shall run
   from the latest  of
       (1) the date on whiclithe judgment of conviction became final;
       (2) the date on which the impediment to making a motion created by governmental action in violation of
       the Constitution or laws of the United States is removed, if the movant was prevented from maldng such a
       motion by such governmental action;
       (3) the date on which the right asserted was initially recognized by the Supreme Court, if that right has
       been newly recognized by the Supreme Court and made retroactively applicable to cases on collateral
       review; or
       (4) the date on which the facts supporting the claim or claims presented could have beea discovered
       through the exercise of due diligence.




                7                                             -
                Case 2:14-cr-00688-AM Document 930 Filed 01/15/19 Page 12 of 25


                                                                                                                           Page 13




  1rJ-ç-               ce         cA-4      tis.
or any other relief to which movant may be entit1ed
                                                   fk          fkcke4             Uc'te.fL)




                                                                       Signature of Attorney (if any)




I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Motion
under 28 U.S.C. § 2255 was placed in the prison mai]ing system on
                                                                                          (month, date, yeai)




Executed (sied) On.                                        I   9      (date)




                                                                      Signature of Movant


If the person signing is not movant, state relationship to movant and explain why movant is not signing this motion.




                                                                                                                                     I
          Case 2:14-cr-00688-AM Document 930 Filed 01/15/19 Page 13 of 25

                               UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICr OF TEXAS
                                       DEL RIO DIVISION

ESTEBAN MUNOZ
      Petitioner,
                                                      Case Noi
VS.                                                   Ref. No    .   2:14-cr-O0688-AN (13)

                                                      Judge: Alia Moses
UNITED STATES OF AMERICA
      Respondent.



                    MOTION 10 VACATE, CORREC]2 OR SEI ASIDE SENTENCE
                                   PURSUANT 10 28 USC § 2255


    Now Comes the petitioner, ESTEBAN MUNOZ, pro-se, and herein files this Motion
to Vacate, Correct, or Set Aside sentence pursuant to 28 USC Section 2255 seeking
to vacate his sentence and conviction(s) under 18 USC § 1962 because he does not
have the necessary ;two (2) RICO predicates, and he also seeks to vacatehis sen-
tence under 18 USC § 1959, because "murder" under Texas Penal Code § 19.02 cannot
be used as a RICO or § 1959 predicate-because the Texas statute is categorically
broader that te"federal generic offense" of murder as contemplated by congress
under Sections) 1961, 1962, and 1959, as fully explained herein.
                                       PRO SE STATENENT

    This petitioner is not an attorney, is pro-se, and is presently incarcerated
and not trained in the law. Therefore, I ask this honorable court to follow the
direction of the United States Supreme Court in Haines v. Kerner, 404 U.S. 519,
30 L. Ed 2d 652 (1972). There, the court made it clear that Courts should hold
pro-se pleadings "to a less stringent standard than formal pleadings drafted by
lawyers." Petitioner also ask this court to observe the ruling of the Second
Circuit Cour5t of Appeals in Triestrnan v. Bureau of Prisons,. 470 F.3d 471 (2nd
Cir. 2006)(per curiun)(requiring Courts to liberally construe a.pro-se party's
pleading "to raise the strongest argument it suggest.").

                     STATEI'1ENT   OF THE CASE AND SUMMERY OF ARGUMENT

    On January 7, 2015, petitioner was indicted in a Superseding Indictment. Count
One charged petitioner with conducting the affairs of the Texas Mafia through a
pattern of racketeering activity in violation of 18 USC § 1962(d). In regards to
this petitioner,     in a section entitled 1"overt act," there are three event that are

said to be petitioner's predicate act ("RICO Predicates'?), those are as follows:

                                             -1-
        Case 2:14-cr-00688-AM Document 930 Filed 01/15/19 Page 14 of 25

    On page 11 of the attached indictment, it item "U," it states "On or about
November 18, 2013, Ivan Velasques lead a meeting of the Egal Pass           11+1,   ordering
all present to report to him after the arrest of Jesus Lopez. Michael Cantu and
ESTEBAN MUNOZ were present at this meeting."        Now of course being a member of a
gang is not a RICOpredicate, so the fact that the meeting took place is of no
importance.

    Next, on page 12, at Item "w," it states: "On or about December 13, 2013,
ESTABAN MUNOZ relayed instructions form Ivan Velasquez to persons known to the
grand jury, for that person to assault someone in Egal pass, Texas, because that
person was claiming to be a ThM and was not. Esteban Munoz gave brass knuckles
to a person known to the grand jury to carry out the attack. The attack was not

carried out, and ESTEBAN MUNOZ retrieved the brass knuckles." Now although this
section does speak of gang activity, nothing in this section can be considered a
RICO predicate because neither assault, or conspiracy to       cotiinit   assault are RICO
predicates.

    Lastly, on page 13, under the heading "Notice of Special Pleadings," it states:

that on or about January 22, 2011, in Maverick County, Texas, in the Western Dis-
trict of Texas, certain   fl't4   members did intentionally or knowingly cause the death
of Angel Cantu, by stabbing him with a knife, and that this petitioner and others
has solicited, encouraged, or directed the murder of Angel Cantu, all in violation
of Texas Penal Code, Section 19.02 and 7.02, All in violation of 18 USC § 1962(d).

    Now this is the only think mentioned in count one that "could possibly" be
considered a RICO predicate, or "racketeering activity." But this single event
does not make a "pattern'." RICO requires two (2) predicates. But, as explained
more fully below, Texas Penal Code 19.02 cannot be used as a RICO predicate, so
count one actually contains no activity that is covered under any RICO statute.

    Count::Two of the indictment charged petitioner's and others with the murder

of Angel Cantu, again, in violation of Texas Penal Code 19.02. But with this
count also reliance on the Texas statute is misplaced. This count says that the
murder was "in aid of racketeering." But as fully explained below, "murder" under
the Texas statute is categorically broader than the term "murder" under § 1959,
and therefore, is not a predicate offense as fully explained by the Supreme Court
in the several cases presented in the argunent below.



                                            -2-
           Case 2:14-cr-00688-AM Document 930 Filed 01/15/19 Page 15 of 25

    The final time that petitioner is mentioned in the indictment is in Count Three.
That count charged assault with a dangerous weapon, again regarding the death of
Mr. Cantu, in violation of Texas Penal Code 22.02(a)(2) and 7.02.

    Petitioner plead guilty pursuant to a plea agreement wherein the government
agreed to dismiss Count(s) 2   &   3 in exchange for petitionerts guilty plea to Count
One. Petitioner also waived the right to appeal nad collateral attack his convic-
tion and sentence, except for claim of ineffective assistance of counsel and/or
prosecutorial misconduct.

    On January 11, 2018, the district court sentenced petitioner to a term on 240
months of incarceration as to Count One, and a Five (5) year term of sepervised
release.




                                           -3-
          Case 2:14-cr-00688-AM Document 930 Filed 01/15/19 Page 16 of 25
                                            ARGUMENT

    The Racketeering Influenced and Corrupt Origanization Act (RIco), 18 Usc                §   1961
to § 1968, is founded on the concept of racketeering activity. The statute defines

"racketeering activity" to encompass dozens of state and federal offenses, know in
Rico parlance as "predicates." A predicate offense implicates RICO when it is part
of a "pattern of racketeering activity" - a series of related predicates that to-
gether demonstrate the existence or threat of contimued criminal activity. Section
1961(5) specifies that a "pattern of racketeering activity" requires at least two
predicates coninitted within 10 years of each other. See RJR Nabisco, Inc., et al.
v. European Connunity, et al., 195 L. Ed. 2d 476 (2016).

    The requirement that there be "two predicates," is jurisdictional. Therefore,
if an ailedged crime should turn out not to be a Rico predicate,             the defendant's
conviction under RICO would be unconstitutional, and the defendant would be entitled
to relief under 28 USC      2255, because the court would be without jurisdiction to
bring the charge ab initio.

A VIOLATION OF TEXAS PENAL CODE § 19.02 <?ANN()T BE USEI) AS A RICO PREDICATE BECAUSE
IT IS CATEGORICALLY BROADER THAN THE TERM MURDER IN 18 USC § 1961, 1962 and/or 1959
SINCE ThE TEXAS MURDER STATUTE DOES NOR REQUIRE EITHER "PRENEDITATION" OR "MALICE
AFORETHOUGHT."

When a stright application of the categorical approach is done, it becomes clear
that:
The Term "Murder"   in   18 USC § 1961 & 1962, Dose Not Have    the Sane Meaning A The
The Term "Murder" When    Written   By   The Texas Legislature In Tex. Penal Code 19.02

    The defendant of the term "racketeering activity" is set forth             1ni     1961 and
reads: "(A) any act or treat involving        imirder,   kidnapping, gambling, arson, rob-
bery, bribery, extortion, dealing in obscene matter, or dealing in a controlled
substance or listed chemical ..., which is chargable under state law and punish-
able by imprisonment for more that one year." (See 18 USC           §   1961(1)(A)).

    The problem is that "murder" is a term of art at conmon law. It has a               corinion

law meaning. And, when Congress actually writes a coninon-law term of art in a
criminal statute, that      statute must be read to punish the same conduct as cotmion
law murder. This fact was confirmed by the Supreme Court in Carter v. United
States, 530 U.S. 255, 120 5. Ct. 2159, 147 L. Ed 2d 203 (2000). There, the Court
stated:

    "When Congress borrows term of art inwhich are accumulated the legal
    traditions and meaning of centries of practice it presumably knows and
    adopts the cluster of ideas that were attached to each borrowed words in
    the body of learning from which it was taken and the meaning its use will


                                             -4-
         Case 2:14-cr-00688-AM Document 930 Filed 01/15/19 Page 17 of 25


    convey to the judicial mind unless otherwise instructed. In such cases,
    absent contrary direction may be taken as satisfaction with widely accep-
    ted definitions, not as a departure from them." (quoting Morrissete v.
    United States, 342 U.S. at 236, 96 L. Ed 288, 72 S. Ct. 240 (1952).

    In other words, the "cluster of ideas" from the couiiion law should be impor-
    ted into the statutory text only when congress employs a coninon-law term,
    and not when ... congress simply describes an offense analogous to a common
    law crime."

Becasue of the above, the full cluster of ideas associated with coninon-law murder
must be imported into     §   1961's definition of "racketeering activity." The U.S.
Supreme Court explained the full scope of common-law murder in Schad v. Arizona,
501 U.S. 624, 111 5. Ct. 2491, 2501-02,         115 L. Ed 2d 555 (1991):

    "At coninon-law, murder was defined as unlawful killing of another human
    being with "malice aforethought." The intent to kill and the intent to
    con-mit a felony were alternative aspects of the simple concept of "malice
    aforethought." ... Statutes have in most cases retained premeditated murder
    and some form of felony murder (invariably including murder committed in
    perpetrating or attempting to perpetrate a robbery) as alternative means
    of satisfyin g the mental state that first degree murder possesses. In
    United States v. Brower, 889 F.2d 549 (5th Cir. 1989), the Fifth Circuit
    noted that "The common-law also recognized a fourth variety of malice,
    known as the 'felony murder rule.' some aspect of this traditional rule
    survives in the provisions of the federal statute evaluating the serious-
    ness of the murder committed in the course of certain felonies. See 18
    USC § 1111(a)." Id. at 552 n.2 (citation omitted). Judge McCurn's charge
    that a "killing is done with malice aforethought ... if it results from
    the perpetration of ... a robbery" was correct."

Now from the above it is clear that the codification of common law murder is found
at 18 USC § 1111, meaning that       §   1111 is the "federal generic offense" of murder.
This means that congress either means the common-law meaning above, or the meaning
conveyed in   §   1111, which reads:

    "Murder is the unlawful killing of a human being with malice afroethought.
    Every murder perpetrated by poison, lying in wait, or any other kind of will-
    ful, deliberate, malicious, and premeditated killing; or committed in the pre-
    petration of or attempt to perpetrate, any arson, escape, murder, kidnapping,
    treason, espionage, sabotage, aggravated sexual abuse or sexual abuse, child
    abuse, burglary, robbery; or perpetrated as part of a pattern or practicce
    of assault or tourture against a child or children; or perpetrated from a pre-
    meditated design unlawfully and maliciously to effect the death of any human
    being other than who is killed, is murder in the first degree."

So, when Congress writes the term "murder" in the RICO statutes, the above repre-
sents the "conduct" that congress seeks to punish as "racketeering activity."




                                              -5-
          Case 2:14-cr-00688-AM Document 930 Filed 01/15/19 Page 18 of 25

    Now in this petitioner's case, both the indictment and the plea agreement
state that one of this petitioner two acts of "racketeering activity" is Conspiracy
to Cotrinit Murder in Aid of Racketeering, by conspiring to murder of Angel Cantu

in violation of Texas Penal Code, Section 19.02 and 15.02. But, Texas Penal Code
dOes not cover the same "conduct" and is not a categorical match to either "generic
murder," or 18 USCS § 1111, because the Texas statute lacks the essential element
of "malice aforethought." Additionally, under the categorical approach, the Texas
statute "sweeps more braodly" than either generic murder, or 18 USC     § 1111,   and
therefore, Texas Penal Code 19.02 cannot be used as a RICO or   §   1959predicate.

Under Texas Law, a person cormiits murder or attempts murder if he:

    (1) intentionally or knowingly causes the death of an individual;
    (2) Intends to cause serious bodily injury and ccxmiits an act clearly
        dangerous to human life that causes the death if an individual; or
    (3) Coinuits or attempts to coninit a felony, other than manslaughter,
        and in furtherence of the comnission or attempt, or in ininediate
        flight from the conunission or attempt, he corirnits or attempts an
        act clearly dangerous to human life that casuses the death of an
          individual.

The United States Supreme Court has made it clear that when determining whether
a state crime is a "predicate offense" courts must use a "categorical approach."

pplication of the Categorical Approach

    To do a proper categorical analysis, the first step is to determine the generic
definition of the enumerated offense. See Taylor v. United States, 110 S. Ct. 2143
(1990). Then, a court must use the categorical approach to compare the state       sta-

tute to the generic offense. Id. at 599-602, 110 S. Ct. 2158-60. In doing that,
the court must look to the elements of the statute only, and not the underlying
facts of the offense. If the statutes elements are the same or narrower than those
in the generic definition, the statutory offense qualifies. Taylor, 495 U.S. at
599, 110 S. Ct. at 2158; Descamps v. United States, 570 U.s.   -,     133 S. Ct. 2276
(2013).

    A conviction cannot qualify categorically as a predicate offense if the con-
viction was for violating a statute that is broader than the generic definition.
See Descamps, 133 S. Ct. at 2283. If that is the situation, the court must decide
whether it is appropriate to use what is called the "modified categorical approach"
and look at "a limited class of documents (for example, the indictment, jury       in-

structions, or plea agreement and colloquy) to determine what crime, with what
        Case 2:14-cr-00688-AM Document 930 Filed 01/15/19 Page 19 of 25

elements, a defendant was convicted of." Mathis v. United States, 579 U.S.
136 S. Ct. 2243, 2249, 195 L. Ed 2d 604 (2016). It is only appropriate to use the
modified categorical approach if the statute at issue is a"divisible," statute,
or "comprises multiple, alternative versions of the crime." See Descamps, 133 S.
Ct. at 2284; accord Mathis, 136 S. Ct. at 2249. If, after employing the modified
categorical approach, it still cannot be determined what particular section of a
statue a defendant's conviction rest, the court must look to the "least culpable
conduct" penalized by the statute. see United Strates v. Amaya, 576 F. Appx. 416
(5th Cir. 2014). If the least culpable conduct is broader, and therefore not a
categorical match to the generic offense, then that offense cannot be used in place
of the generic offense.

    Lastly, Mathis explained the difference between alternative "elements" of an
offense, and alternative "means" of conmitting a single element of an offense. It
was explained that "elements" are the parts of an offense that must be either found
by the jury, or admitted by the defendant. "Means" on the otherhand are just dif-
ferent ways of satisfying a specific element and are not necessary for a jury to
find. Id.

Tex. Penal Code 19.02

    When the categorical approach is applied to Texas Penal Code    §   19.02, it is
clear that the statute is divisible. So we must next determine which of the three
sections of the Texas statute could fit the "generic definition" of murder. What
is found is that no section of the state statute can because they all are missing
the essential element of "malice aforethought." But in addition to that,      the
indictment in this case does not specify which subsection of the Texas statute
this petitioner is alleged to have violated. Therefore, under the categorical ap-
proach, we must assume that   the charge rest on the "least culpable conduct." That
means that we must examine each section separately.

    First, § 19.02(b)(1) states "A person corrunits an offense if he: intentionally
or knowingly causes the death of anothr individual." This Texas statute is sub-
stantially similar to the New York statute (N.Y. Penal Law   §   125.25(1)), that the
Supreme Court analyzed in Patterson v. New York, 432 U.S. 197, 53 L. Ed. 2d 281,
97 S. Ct. 2319 (1977). The New York Law states "A person is guilty of murder in

the second degree when, with the intent to cause the death of a person, he causes
the death of such person or a third peron."




                                      -7-.
        Case 2:14-cr-00688-AM Document 930 Filed 01/15/19 Page 20 of 25

    The Supreme Court noted that:

    "In New York, there are two elements of this crime (1) "Intent to cause the
    death of another person"; and (2) caus[irg] the:ideàth:of such person orof
    a thrid person." N.Y. Penal Law Section 125.25 (McKinny 1975). Malice
    aforetbought is not an element of the crime."

The above is also true of Texas Statute 19.02(2)           (b) (1),    under that subsection, whe-
ther a person either "intentiOnally" causes the death of an individual, or he "know-
ingly" causes does so, are alternative "means" of violating the "causes the death"
element. But again, neither requires "malice aforethought." And one of the means,
i.e. "knowingly" causing the death of an individual, does not require "intent,"
"premeditation," or "malice." Therefore, this section sweeps                nre     broadly than
either "generic murder" or 18 USC § 1111.

    Second, the same is true for § 19.02(2) (b) (2), but that section has a bigger
problem. That is, that it does not require          an   intent to kill, or        an    intent to
carinit any other crime that is enumerated in 18 USC § 1111. That statute simply

states: "(2) intends to cause serious bodily injury and carinits an act clearly
dangerous to human life that causes the death of            an   individual," This, in addition
to not requiring "malice aforethought," clearly makes this the least culpable
conduct punished under Section 19.02.

    Thrid, the final section of the statute is § 19.02(2)(b)(3) which reads:

    "catinits or attempts to ccxrinit a felony, other than manslaughter, and in
    the course of and in furtherance of the camiission or attempt, or in mined-
    iate flight fran the coninission or attempt, he caivnits or attempts to carinit.
    an act clearly dangerous to human life that causes the death of an individual."
This section fares no better than the first two. This is simply because it covers
deaths that result fran the cctxinission of "any felony." Section 1111 on the other
hand, only covers deaths that result from the catinission of certain felonies that
are explicitly listed in that statute. Additionally, under Mathis, both deaths
that occur "in the ininediate flight from the cctmmtssion or attempt," of any felony,
and "caffilitting or attempting to   coniiiit   an act clearly dangerous to human life"
are "alternative means" of ccmnitting the offense and only require a mens rea of
recklessness. And, therefore, this section too is broader than 18 USC § 1111.

    It is clearfrom the above that Texas Penal Code              §    19.02 is   rio.t   a categorical
match to either generic murder or 18 USC        §   1111, and that every section of the
Texas Statute "sweeps more broadly" than the federal generic offense.
          Case 2:14-cr-00688-AM Document 930 Filed 01/15/19 Page 21 of 25

COUNSEL WAS INEFFECTIVE DURING THE PLEA NEGOTIATION PROCESS, AND BEFORE, FOR FAILING
TO APPLY THE CATEGORICAL APPROACH TO TEXAS PENAL CODE 19.02 TO SHOW THAT IT IS NOT
PROPER RICO PREDICATE, AND FOR ALLOWING PEfiTIONER TO PLEAD GUILTY TO A RICO CHARGE
WHERE THE INDICTMENT DOES NOT LIST ThE NECESSARY lwO(2) RICO PREDICATES.

    Because this os a claim of ineffective assistance of counsel, this court must
look to the S upreme Court's decision inuStrickland v. Washington, 466 U.S. 688
(1984). There, the Court's decision made several points clear that are relevant here.
Those points are:

    1.   The right to counsel is the right to effective assistance of counsel.

    2.   The Sixth Amendment right to counsel exist2 andsis needed, in order to
         protect the fundamental right to a fair trial, since access to counsel's
         skill and knowledge is necessary to accord the defendant the ample oppor-
         tunity to meet the case of the prosecutioi to which he is entitled.

And becaüse:oethe above, the Court stated that:

    3.   Counsel can deprive a defendant of the right to effective assistance of
         counsel sinly by failing to render adequate legal assistance.

In this case, by simply reading the indictment, it is clear that the indictment
does not contain the necessary two overt act which are necessary for petitioner to
be convicted under 18 USC § 1962(d). This is simply because neither assault or
attending a meeting of gang members are RICO predicates. Therefore, counsel allowed
petitioner to plead guilty to a non-crime. In other words, counsel failed to use
his skill and knowledge, and therefore, failed to render "adequate legal assistance."

    Additionally, counsel failed to apply the categorical approach to Texas Penal
Code 19.02, and failed to show the court that this statute is also not a rico
predicate because it is categorically broader than the term "murder" in either
18 USC § 1961, 1962   & 1959. The cases necessary for making this showing were already
decided by the Supreme Court at the time of the plea negotiations and before, Those
                                                                            States,
cases are Taylor v. United States, 110 S.Ct. 2143 (1990); Carter v. United
                                                                        (2013).
120 S. Ct. 2159 (2000), and Descamps v. United States, 1333 5. Ct. 2276

                                                                           than
    In fact, this argument that the Texas Statute is categorically broader
the term "murder" under federal law is essentially t   same argument that the defen-
                                                                         approach,
dant made in Descamps. There the defendant proved, using the categorical
                                                                        a different
that the word burglary, when written by the California legislature, had
                                                                             because
meaning than the word "burglary" when written by the United States Congress,
                                                                     or unpriviledged
in California, the statute lacked the essential element of "unlawful
                                                                        "malice
entry." Just as the Texas murder statute lacks the essential element of
aforethought."
         Case 2:14-cr-00688-AM Document 930 Filed 01/15/19 Page 22 of 25

    Now under Strickland, each claim of ineffective assistance of counsel is subject
to a now familiar two part test. First, a petitioner must show that counsel's per-
formance was deficient, and Second, that the deficient performance prejudiced the
defense.

    The Supreme Coprt futher explained that the test for predjudice resulting from
ineffective assistance of counsel requires the defendant to show that there is a
"reasonable probability"        but for counsel' s unprofessional errors, the result
of the proceeding would have been different. See Strickland. But, the Court has
also made it:clear that a petitioner does not have to prove that but for his counsel's
errorsor omissions the results of the proceeding "wo4dl have" been different.
Instead, a petitioner only has to show a "reasonably prbability" of a different
result. Which,   the Supreme Court has explained in "less than a probability. See
United States V. Doniinguez-Benitez, 124 S. Ct. 2333 (2004).

      In this case it is clear that the proper application of the categorical approach
and the proper reading of the indictment, would have resulted in petitioner having
"no RICO predicates," or at the very least a single RICO predicate. That would have
resulted in the dismissal of the RICO charge, as well as the dismissal of the
§   1959 charge relating to the murder opf Angel Cantu. Therefore, petitioner would

not be in federal prison at all. That is significant prejudice because counsel's

errors lead directly to petitioner's conviction, simply because he failed to use
his "skill and knowledge," and failed to render "adequate legal assistance." And
this Court shoul so find.

                            CONCLUSION AND RELIEF SOUGHT

Therefore, in light of all of the above, petitioner prays that this honorable
Court will vacate his conviction because he does not have the required two (2)
RICO predicates required to be convicted under 18 USC   §   1962(d), and because
petitioner received constitutionally ineffective assistance of counsel.

Respectfully Submitted:


                                                                   /2J
                                                   Esteban Munoz, petiti1cr pro-se
                                                   Reg. No. 37912-380
                                                   PUNITED STATES PENITENTIARY McCREARY
                                                   P.O. Box 3000
                                                   Pine Knot, KY 42635
       Case 2:14-cr-00688-AM Document 930 Filed 01/15/19 Page 23 of 25

                               CERTIFICATE OF SERVICE

    I certify that I   have placed a copy of this Motion to Vacate, Correct or Set
Aside Sentence in the Legal Mail here at USP McCreary for delivery to the United
States District Court for the Western District of Texas at, 111 East Broadway
Street, Room L100, Del Rio, Texas 78840, in a sealed envelope, with postage pre-
paid, and properly addressed, on this 7th day of January, 2019.




                                                   Esteban Munoz




                                       - 11 -
Case 2:14-cr-00688-AM Document 930 Filed 01/15/19 Page 24 of 25




tJ21LcAu)

.tL               ot      n'
                               *
                       Ove1rs       yeG
                         e4r
                    RD4          3ooO
                    Pk0            K(   9(5
 ii                                             ,LJ4        6-
/27LuAw                              fr )tk
 \z&t       C,vc4 Ld QLJ
                                                 -
                                                            a't)   ,mi1s)




          tofUL
Oec-S      V-'




      çc
4Q4
           ?rcj Mccec')
                 c_




                          2-424
                          Us Dist Court
                          OWce oc the Clerk
                      /   111 East
                                   Broadway Str.. Room   Liof
                          DEL Rio, TX 78840
                          United States
                                                                Case 2:14-cr-00688-AM Document 930 Filed 01/15/19 Page 25 of 25
